Citation Nr: 0816821	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.   Entitlement to an increased rating for a right foot 
disability, currently rated as 10 percent disabling.  

2.   Entitlement to an increased rating for a left foot 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to April 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for increased ratings for 
bilateral foot disabilities (stress fractures of the right 
and left heels due to plantar fasciitis), which have been 
evaluated as 10 percent disabling since April 22, 1998.


FINDINGS OF FACT

The veteran's foot disabilities (stress fractures of the 
right and left heels due to plantar fasciitis) are manifested 
by subjective complaints of constant pain, tenderness, 
tingling, and burning.  Physical examination shows normal 
foot alignment and range of motion with no evidence of 
redness, edema, or other skin abnormalities, no gross motor 
or sensory deficits, and no demonstration of pes planus, 
hallux valgus or other deformities.  X-rays findings are void 
of any evidence of fractures, dislocations, or other 
abnormalities, including arthritis.  Nor is there any 
evidence of weakness, fatigability, or painful flare-ups, or 
any clinical findings of pain on range of motion or 
additional limitation of motion with repetitive use. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right foot disability (stress fractures of the right heel due 
to plantar fasciitis) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5284 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left foot disability (stress fractures of the left heel due 
to plantar fasciitis) have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code (DC) 5284 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  Ratings for 
service-connected disabilities are determined by comparing 
the veteran's symptoms with criteria listed in VA's Schedule 
for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2007), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal dorsiflexion and plantar flexion of the 
ankle is from 0 to 20 degrees, and from 0 to 45 degrees, 
respectively.  Normal inversion of the foot is from 0 to 30 
degrees, and normal eversion is from 0 to 20 degrees.  38 
C.F.R. § 4.71a, Plate II (2007).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities are considered a group of 
minor joints.  38 C.F.R. §  4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a,  DC 5010.  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1. 

The veteran's bilateral foot disabilities have been rated as 
10 percent disabling under DC 5299-5284 since April 22, 1998.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: the 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved, in this case, the musculoskeletal system, and 
the last two digits will be "99" for all unlisted 
conditions.  Then, the disability is rated by analogy under a 
diagnostic code for a closely related disability that affects 
the same anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2007).  In this 
case, the RO has determined that the diagnostic code most 
analogous to the veteran's shin splint disability is DC 5284, 
which pertains to other foot injuries.

As an initial matter, the Board notes that neither of the 
veteran's feet has been shown to be characterized by 
flatfoot, weak foot, claw foot, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal 
or metatarsal bones, as evidenced by X-ray examination in 
November 2005 and December 2006.  Additionally, there is no 
X-ray evidence of arthritis involving either foot.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  
38 C.F.R. §  4.71a, DCs 5003, 5010, 5276, 5277, 5278, 5280, 
5281, 5282, 5283 (2005).  Other applicable diagnostic codes 
include DC 5279 (metatarsalgia).  However, the maximum 
schedular rating under this code is 10 percent.  As the 
veteran is already in receipt of a 10 percent rating, DC 5279 
cannot serve as a basis for an increased rating in this 
particular case.  The Board thus turns to the remaining 
applicable diagnostic code, DC 5284 (other foot injuries).

Under DC 5284, moderate residuals of other foot injuries 
warrant a 10 percent rating.  A 20 percent rating requires 
moderately severe residuals.  A 30 percent rating requires 
severe residuals.  38 C.F.R. § 4.71a, DC 5284.  The words 
slight, moderate, moderately severe, and severe as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are 'equitable and 
just.  38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  

The veteran indicated, in written statements and November 
2005 testimony, that he experienced problems with his feet 
"a minimum of five times a week," depending upon the 
particular conditions under which he was working.  He further 
reported painful flare ups about three to five times per 
weeks, particularly on weekends when he was off his feet for 
extended periods of time.  The veteran described the pain in 
his feet as "a throbbing pain" that was frequently 
accompanied by a burning sensation, swelling, and tingling, 
which was worse in his left foot than in his right.  The 
veteran indicated that he had difficulty walking for periods 
of time, but noted that the pain was worst when he had to 
stand in one spot for three or four hours, as he had been 
required to do in his previous job.  In terms of treatment 
for his foot problems, the veteran stated that he primarily 
tried to rest his feet and soak them in water and oils to 
relieve pain and swelling.  He also stated that he 
occasionally took ibuprofen to alleviate his foot pain, but 
added he did not wish to become dependent on medication.  The 
veteran further noted that he had been prescribed special 
shoe insoles to alleviate foot pain while in service, but 
that they had since worn out.  

Additionally, the veteran reported at his November 2005 DRO 
hearing that his foot pain had worsened over time and that he 
was experiencing "that tingly feeling" more frequently than 
in the past.  He stated that his foot problems interfered 
with certain daily activities, such as caring for his young 
children, and expressed concern that the problems would 
impact his performance at his new job as a union telephone 
service technician, where he would be required to be on his 
feet "a good bit" and where his lack of seniority would 
mean that he did not have access to the best equipment and 
working conditions.  In addition, the veteran noted at the 
hearing that he had previously held a higher paying job that 
had allowed him to seek treatment with a private physician, 
which he could no longer afford.

When the Decision Review Officer (DRO) offered to assist the 
veteran in obtaining treatment records from the private 
physician, the veteran declined, stating that those records 
were not relevant to his claim.  Consequently, any 
information that may have been elicited from those records in 
support of the veteran's increased rating claim has not been 
not obtained because of the veteran's failure to cooperate.  
The Board reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, while the veteran indicated in a March 2005 written 
statement that he lost his previous position due to his 
service-connected foot problems, he later modified his 
explanation by telling the DRO at the November 2005 hearing 
that he quit his old job because of the excessive overtime 
demands and because of his concerns about an upcoming round 
of layoffs.

The veteran's VA medical records dated from November 2004 to 
March 2006 show numerous complaints of generalized bilateral 
foot pain, especially on the balls of the feet, in addition 
to frequent stiffness, swelling, and a burning sensation in 
the feet.  On VA examination in November 2004, the veteran 
described his foot pain as chronic in nature and prone to 
aggravation by extended standing and walking.  At that time, 
he denied any history of flare ups or joint disease, as well 
as any foot infections.  The veteran reported he had been 
diagnosed with bilateral stress fractures while in service.  
He stated that he could not recall a particular traumatic 
event that caused the fractures, but that he believed that 
his foot problems were due to extensive walking on steel 
floors.  In this regard, the veteran added that the extensive 
standing and walking requirements of his current job had 
contributed to his foot problems.  The veteran stated that he 
had previously been prescribed orthotic inserts for his 
shoes, and that he occasionally used over-the-counter 
insoles.  Additionally, the veteran reported that he 
alleviated his foot pain by resting and taking hot baths, and 
by occasional use of over-the-counter medication (Tylenol).

Physical examination revealed normal alignment of the lower 
extremities, bilaterally, with no unusual shoe wear patterns.  
There was some tenderness to palpitation in and around the 
plantar aspect of the veteran's heels.  The veteran had full 
dorsiflexion to 20 degrees with pain, bilaterally.  He had 
full plantar flexion to 45 degrees, bilaterally.  Subtalar 
motion and tibiotalar motion were normal, as was the 
veteran's motor strength in his hips, quadriceps, hamstrings, 
tibialis anterior, extensor halluces longus, gastroc soleus 
complex, and toes, bilaterally.  His dorsalis pedis posterior 
tibial pulses were 2+ bilaterally, and his sensation was 
assessed as intact.  There was no evidence of skin infection, 
bunions, drainage, or edema.  Nor was there any demonstration 
of painful motion, weakness, redness, temperature 
abnormalities, skin or vascular changes, ankylosis, malunion, 
nonunion, or any false or loose motion, bilaterally.  The 
veteran exhibited normal posture of the feet with standing, 
squatting, supination, pronation, and rising on his toes and 
heels.  There was no indication of hammertoes, high arches, 
club foot, or other marked deformity.  Nor was there any 
evidence of pes planus or hallux vulgus.  Additionally, X-
rays taken of the veteran's ankles and feet were negative for 
any fractures or other abnormalities, including arthritis.

Based upon the veteran's reported symptoms and the physical 
examination, the VA examiner diagnosed him with bilateral 
plantar fasciitis.  The examiner noted that in the absence of 
specific in-service trauma, it was unlikely that the 
veteran's current foot problems were related to his period of 
active duty.  Additionally, the examiner stated that there 
was no pain on range of motion, but that it was conceivable 
that pain could limit function at a later time, particularly 
after the veteran had been on his feet all day.  However, the 
examiner emphasized that such potential limitation of 
limitation could not be determined with any degree of medical 
certainty.

The veteran underwent an additional VA examination in 
December 2005, during which he reported that his foot 
problems had worsened over the past year and that he now 
experienced constant pain, particularly on the plantar aspect 
of his feet, near his heels.  The veteran indicated that when 
he took his first steps in the morning, he experienced pain, 
which gradually lessened over the course of the day but then 
got worse again at night.  He stated that he frequently took 
ibuprofen, which alleviated some of his symptoms.  The 
veteran further stated that he had used orthotic inserts in 
the past, which had provided some relief.  He reported that 
his foot pain currently limited his job activities somewhat.  
However, the veteran denied that the pain had any effect on 
his other daily activities.  Nor did he complain of any 
painful flare-ups, weakness, or fatigability.  The veteran 
stated that he had not had any surgery on his feet and did 
not walk with the aid of assistive devices.

Physical examination revealed normal alignment of the lower 
extremities, bilaterally, with no evidence of abnormal 
weightbearing.  The veteran was found to exhibit 20 degrees 
of dorsiflexion and 40 degrees of plantar flexion, as well as 
10 degrees of subtalar motion, bilaterally, which was 
considered normal.  Some mild tenderness to palpitation was 
noted bilaterally, although the examiner indicated that it 
did not extend to all aspects of the veteran's feet.  His 
dorsalis pedis posterior tibial pulses were 2+ bilaterally.  
No gross motor or sensory deficits were observed.  Nor was 
there any evidence of skin abnormalities, or any 
demonstration of painful motion, weakness, instability, 
tenderness, or edema.  The veteran was able to perform single 
leg and bilateral toe rises.  His gait was normal and he 
exhibited no sign of limitation of motion on repetitive use.  
Nor was there any evidence of pes planus or hallux vulgus.  
Additionally, X-rays taken of the veteran's feet were 
negative for any obvious fractures, dislocations, or other 
bone abnormalities.

While concurring with the findings of the November 2004 VA 
examiner that the veteran had plantar fasciitis bilaterally, 
the December 2005 examiner expressly noted that this 
condition was mild in degree.  The examiner added that there 
was no pain on range of motion at that time.  As had been the 
case with the previous VA examination, however, it was noted 
that the veteran could conceivably experience limitation of 
function due to pain at a later time, but that such 
limitation could not be assessed with any degree of medical 
certainty.

The record thereafter shows that in March 2006, the veteran 
was fitted with orthotic arch supports for his shoes.  
Physical examination at that time revealed some tenderness to 
palpitation, but were otherwise negative for any foot 
abnormalities.  The assessment was metatarsalgia, based upon 
residuals of bilateral foot fractures.

In light of the evidence of record, the Board finds that the 
veteran's service-connected foot disabilities are no more 
than moderate in degree.  During his most recent VA 
examination, the examiner expressly found that the veteran's 
current plantar fasciitis was mild bilaterally, based upon 
the veteran's reported symptomatology and physical 
examination showing normal foot alignment and range of 
motion, with no evidence of redness, edema, or other skin 
abnormalities, no demonstration of pes planus, hallux valgus, 
or other deformities, and no X-ray findings of fractures, 
dislocations, or abnormalities, including arthritis.  
Additionally, while the VA examiner found some mild 
tenderness on palpitation, it did not extend to all parts of 
the veteran's feet.  Nor were there any complaints of 
weakness, fatigability, or painful flare-ups, or any clinical 
findings of pain on range of motion or additional limitation 
of motion with repetitive use.  The December 2005 VA 
examination findings are consistent with the other clinical 
evidence of record, including the veteran's November 2004 VA 
examination and his VA treatment records dated from November 
2004 to March 2006.  The Board thus concludes that the 
disability resulting from the veteran's service-connected 
stress fractures of the right and left heel due to plantar 
fasciitis are no more than moderate in degree, and that a 
disability rating in excess of 10 percent is therefore not 
warranted.

The Board acknowledges that the veteran, through his 
representative, has argued that the November 2004 and 
December 2005 VA examiners did not give sufficient 
consideration to the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Board finds that this assertion is not an 
accurate reflection of the examiners' findings, which made 
explicit reference to the DeLuca provisions in observing that 
the veteran did not exhibit pain on range of motion, 
weakness, or instability, nor show any signs of additional 
limitation of motion with repetitive use.  Additionally, the 
Board notes that while the veteran, in his November 2005 
testimony before the DRO, complained of painful flare-ups, he 
indicated that they occurred only after certain activities.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the 
veteran expressly denied experiencing any flare-ups at the 
time of his November 2004 and December 2005 VA examinations.  
In addition, the record is void of any other clinical 
evidence regarding pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors resulting in the veteran's feet being limited in 
motion to the extent required for a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  In 
light of the foregoing, the Board finds that adequate 
consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 under DeLuca and that those provisions do 
not provide the basis for a higher rating in this case.  

Additionally, the Board finds that the evidence of record 
does not support referral for consideration of an 
extraschedular rating because the evidence does not show 
marked interference with employment or frequent 
hospitalization.  38 C.F.R. § 3.321(b).  In this regard, the 
Board observes that although the veteran indicated in a March 
2005 statement that he had lost his job due to his service-
connected foot problems, he later elaborated during his 
November 2005 RO hearing that he quit that job because of the 
excessive overtime demands and because of his concerns about 
an upcoming round of layoffs.  Furthermore, the record shows 
that the veteran has since obtained new full-time employment 
and there is no indication that his service-connected foot 
disabilities currently prevent him from working or otherwise 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral foot disabilities do not warrant a 
rating higher than 10 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2004, a rating 
decision in February 2005, and a statement of the case in 
July 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a right foot disability is denied.  

An increased rating for a left foot disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


